department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax exempt and sovernment entities division release number release date date date uil code legend l z university dollar_figurex date_y dear - in reply to your ruling this i sec_4941 sec_4944 and sec_4945 of the internal_revenue_code code of a transfer of assets and liabilities from you to a newly created organization request regarding the proper treatment under sec_507 sec_4940 facts you were formed by a for the purpose of providing educational opportunities for disadvantaged inner-city children you have been recognized as an organization described in sec_501 of the code and classified as a private_foundation under sec_509 in the past you have sponsored a wide range of programs including after school and summer programs mentoring tutoring school-day academic support family outreach scholarships social work and counseling services in addition you made grants that further your charitable objectives several years ago you made a dollar_figurex pledge to university for various purposes currently half of the pledge remains unpaid you now plan to focus on a narrower range of programs that provide education to disadvantaged inner-city children and support to their families consequently you plan to transfer the pledge made to university along with additional assets required to carry on other charitable objectives that do not directly further your new narrower purpose to m a new private_foundation created by a the transfer’ the transfer would consist of more than of your assets m has been recognized as an organization described in sec_501 of the code and classified as a private_foundation under sec_509 the transfer will be accompanied by an assumption_agreement that ensures m fulfills its obligations to the university and you will exercise expenditure_responsibility with regard to the transferred assets you have recently broadened your public support base through additional fundraising consequently on date y you filed advance notice of your intent to terminate your private_foundation_status by operating as a public charity for sixty months you have received a favorable advance_ruling that you will be described in sec_509 of the code at the end of that period based on the above facts you request the following rulings the transfer will not adversely affect the tax-exempt status of either you or m under sec_501 of the code the transfer will qualify as a transfer under sec_507 of the code the transfer will not operate to terminate your status under sec_507 of the code and therefore will not subject you to termination_tax under sec_507 the transfer will not adversely affect the termination of your private_foundation_status or your qualification as a public charity under sec_507 of the code the transfer will not adversely affect the advance_ruling on your public charity status the basis of any assets received in the transfer by m will be your basis in the assets for purposes of sec_4940 of the code the transfer will not constitute an act of self-dealing under sec_4941 of the code for you or your disqualified persons the transfer will not constitute an investment that jeopardizes your exempt purposes under sec_4944 of the code the transfer will not constitute a taxable_expenditure under sec_4945 of the code provided appropriate expenditure_responsibility requirements are satisfied under sec_4945 and h during the remainder of your sixty month termination period you will not be required to continue to exercise expenditure_responsibility over the assets transferred to m under sec_4945 and h of the code upon the successful completion of your sixty month termination period under sec_507 the reasonable and necessary expenses in making the transfer including those incurred in connection with this ruling will not constitute a taxable_expenditure under sec_4945 of the code law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_507 of the code states that the status of any organization as a private_foundation it notifies the secretary of its intent to terminate or there have been shall be terminated only if either willful repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that it is liable for termination_tax under sec_507 and either the organization pays the tax imposed by sec_507 or the tax is abated under sec_507 - sec_507 of the code states that the status of any organization as a private_foundation may be terminated if the private_foundation notifies the secretary of its intent to terminate its private_foundation_status by operating as a public charity and in fact operates as a public charity for its termination period sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_4941 of the code imposes a tax on acts of self-dealing between a disqualified_person and a private_foundation sec_4944 of the code imposes a tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes an excise_tax on the taxable_expenditures made by a private_foundation sec_4945 provides in part that the term taxable_expenditure means any amount_paid or incurred as a grant to an organization other than a public charity described in sec_509 or unless the private_foundation exercises expenditure_responsibility in accordance with sec_4945 sec_4945 of the code provides that expenditure_responsibility means the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary or_his_delegate sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_4 c by a private_foundation whether or not any portion of such disposition of assets is a termination of the transferor made to another private_foundation shall be deemed to result in private_foundation unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 of the code sec_1_507-2 of the regulations states that a private foundation's notification that it is commencing a termination under sec_507 of the code will not be treated as a notification described in sec_507 and no termination_tax will be incurred under sec_507 of the regulations state that an organization which files the notification sec_1_507-2 under sec_507 of the code may obtain an advance_ruling that it can be expected to satisfy the requirements thereof sec_1_507-2 of the regulations provides in part that in the event that an organization satisfies the requirements of sec_507 for termination of its private_foundation_status by the end of the 42-month period or during the continuous 60-month period such organization shall be treated for such entire 12-month or 60-month period in the same manner as an organization described in sec_509 or sec_1_507-3 of the regulations provides that assets transferred in a transaction described in sec_507 of the code will have the same basis and holding_period for the transferee as they did for the transferor sec_1_507-3 of the regulations provides that for purposes of sec_507 of the code the terms other adjustment organization or reorganization shall include a significant disposition of assets sec_1_507-3 of the regulations provides that the term significant disposition of assets includes any disposition by a foundation in a taxable_year to one or more other private_foundations which i sec_25 percent or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides that if during an organization's sixty month termination period under sec_507 of the code such organization makes a significant disposition of assets to a private_foundation the transfer will be treated as a sec_507 transfer rather than as a grant or contribution from a public charity sec_53_4945-6 of the foundation and similar excise_tax regulations provides that legal administrative and other expenses_incurred by a private_foundation in a good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures the regulations further provide that the determination of whether an expenditure is unreasonable depends upon the facts and circumstances of a particular case sec_53_4946-1 of the regulations indicates that for purposes of sec_4941 of the code the term disqualified_person does not include any organization described in sec_501 revrul_2003_13 2003_4_irb_305 provides that a transfer from a private_foundation of all its assets to one or more organizations described in sec_509 of the code does not constitute an investment for purposes of sec_4944 analysis ruling the transfer will not adversely affect the tax-exempt status of either you or m under sec_501 of the code to be exempt under sec_501 of the code an organization must be organized and operated exclusively for exempt purposes you are organized and operated to further exempt charitable and educational_purposes the assets transferred to m will be used to further charitable and educational_purposes therefore the transfer is an activity in furtherance of your exempt purposes and will not adversely affect your exempt status the transfer will require m to fulfill your pledge to the university furtherance of m’s charitable and educational_purposes because it will help to support education therefore the transfer and its accompanying obligation will not adversely affect the tax exempt status of m fulfilling this obligation is in ruling the transfer will qualify as a transfer under sec_507 of the code sec_507 of the code applies to transfers from one private_foundation to another pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations provides that sec_507 applies to a significant disposition of assets a significant disposition of assets is defined in sec_1_507-3 as a transfer of more than percent of one private foundation’s assets to another private_foundation sec_1_507-3 provides that if during an organization's sixty month termination period under sec_507 such organization makes a significant disposition of assets to a private_foundation the transfer will be treated as a sec_507 transfer rather than as a grant or contribution from a public charity the transfer includes transferring more than percent of your assets to m mis a private_foundation you are a private_foundation within the sixty month termination period described in sec_507 of the code therefore the transfer will be treated as a transfer under sec_507 of the code and not as a grant or contribution from a public charity ruling the transfer will not operate to terminate your status under sec_507 of the code and therefore will not subject you to termination_tax under sec_507 sec_1_507-1 of the regulations states that a transfer of assets under sec_507 of the code does not constitute a termination of a transferor foundation's private_foundation_status under sec_507 as stated above the transfer will qualify as a transfer of assets under sec_507 therefore the transfer will not operate to terminate your status as a private_foundation or subject you to termination_tax under sec_507 ruling the transfer will not adversely affect the termination of your private_foundation_status or your qualification as a public charity under sec_507 of the code the determination of whether an organization qualifies as a public charity depends upon the organization's sources of support transfers of assets by the organization do not effect whether the organization meets the requirements of being a public charity instead of a private_foundation therefore the transfer will have no effect on your termination of private_foundation_status and becoming a public charity under sec_507 of the code ruling the transfer will not adversely affect the advance_ruling on your public charity status as discussed above in ruling the transfer will not adversely affect the advance_ruling on your public charity status because a transfer of assets does not affect whether an organization meets the test for being classified as a public charity as opposed to being a private_foundation ruling the basis of any assets received in the transfer by m will be your basis in the assets for purposes of sec_4940 of the code sec_1_507-3 of the regulations provides that assets transferred as described in sec_507 of the code will have the same basis in the hands of the transferee as they did in the hands of the transferor for purposes of c b the assets transferred by you to m are pursuant to a sec_507 transfer therefore m's basis in the assets will be the same as yours for the purposes of c b ruling the transfer will not constitute an act of self-dealing under sec_4941 of the code for you or your disqualified persons sec_4941 of the code imposes an excise_tax on acts of self-dealing between a private_foundation and its disqualified persons as the term is defined in sec_4946 sec_53 a of the regulations provides that for the purposes of sec_4941 disqualified persons do not include organizations described in sec_501 m is not a disqualified_person with respect to you for purposes of sec_4941 of the code because it is an organization described in sec_501 therefore the transfer will not constitute an act of self-dealing because it is not a transaction between a private_foundation and a disqualified_person ruling the transfer will not constitute an investment that jeopardizes your exempt purposes under sec_4944 of the code sec_4944 of the code imposes a tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes revrul_2003_13 states that a transfer from a private_foundation of all of its assets to one or more organizations described in sec_509 does not constitute an investment for purposes of sec_4944 you are transferring assets to m and do not retain any interest in those assets while the transfer is not a transfer of all of your assets it has the same character as the transfer described in revrul_2003_13 we conclude that sec_4944 of the code does not apply to the transfer because it is not an investment ruling the transfer will not constitute a taxable_expenditure under sec_4945 of the code provided appropriate expenditure_responsibility requirements are satisfied under sec_4945 and h during the remainder of your sixty month termination period sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation a taxable_expenditure is defined in sec_4945 as an amount_paid or incurred to among other things an organization other than an organization described in sec_509 or of sec_4940 unless the distributing foundation exercises expenditure_responsibility with respect to the amount_paid mis an organization described in sec_501 of the code however it does not meet the requirements of sec_509 or furthermore m is not an organization described under sec_4940 therefore you must exercise expenditure_responsibility over the assets transferred to m pursuant to the transfer during the remainder of your sixty month termination period in order to preclude the transfer being classified as a taxable_expenditure see sec_4945 sec_53_4945-5 of the regulations ruling you will not be required to continue to exercise expenditure_responsibility over the transfer under sec_4945 and h of the code upon the successful completion of your sixty month termination period under sec_507 sec_1_507-2 of the regulations provides that when a private_foundation satisfies the requirements for termination under sec_507 of the code any actions it took during the month termination period will be treated as those of an organization described in sec_509 or of the code organizations described in sec_509 are not required to exercise expenditure_responsibility under sec_4945 and h lf you meet the requirements for termination under sec_507 of the code and become a public charity described in sec_509 the transfer will be treated as made by an organization described in sec_509 because it was made during your month termination period therefore you will not be required to exercise responsibility over the transfer if you successfully terminate your private_foundation_status and become an organization described in sec_509 ruling the reasonable and necessary expenses in making the transfer including those incurred in connection with this ruling will not constitute taxable_expenditure under sec_4945 of the code under sec_53_4945-6 of the regulations legal administrative and other expenses_incurred by a private_foundation in a good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures the determination whether an expenditure is unreasonable depends upon the facts and circumstances ofa particular case the expenses_incurred in making the transfer including those incurred in connection with this letter_ruling constitute legal administrative and other expenses for purposes of sec_53_4945-6 of the reg ulations therefore your payment of these fees if incurred with a good_faith belief that they are reasonable will not constitute a taxable_expenditure under sec_4945 of the code ruling sec_4 the transfer will not adversely affect the tax-exempt status of either you or m under sec_501 of the code the transfer will qualify as a transfer under sec_507 of the code the transfer will not operate to terminate your status under sec_507 of the code and therefore will not subject you to termination_tax under sec_507 the transfer will not adversely affect the termination of your private_foundation_status or your qualification as a public charity under sec_507 of the code the transfer will not adversely affect the advance_ruling on your public charity status the basis of any assets received in the transfer by m will be your basis in the assets for purposes of sec_4940 of the code the transfer will not constitute an act of self-dealing under sec_4941 of the code for you or your disqualified persons the transfer will not constitute an investment that jeopardizes your exempt purposes under sec_4944 of the code the transfer will not constitute a taxable_expenditure under sec_4945 of the code provided appropriate expenditure_responsibility requirements are satisfied under sec_4945 and h during the remainder of your sixty month termination period you will not be required to continue to exercise expenditure_responsibility over the assets transferred to m under sec_4945 and h of the code upon the successful completion of your sixty month termination period under sec_507 the reasonable and necessary expenses in making the transfer including those incurred in connection with this ruling will not constitute a taxable_expenditure under sec_4945 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely steven grodnitzky manager exempt_organizations technical group enclosure notice
